DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the application filed 11/25/2020.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Trimble.
Trimble shows an unfinned heat exchanger comprising:  a heat exchange tube 22 which comprises a body, a fluid passage formed in the body; and a manifold 19 connected to the heat exchange tube.  The body of the heat exchanger tube has at least two straight-line body portions as recited in claim 2.  Regarding claim 3, the body of the heat exchange tube comprises three straight-line body portions, wherein the first body portion is extended in a first direction, the second body portion is extended from an end of the first body portion in a second direction oblique to the first direction, and the third body portion is extended from an end of the second body portion away from the first body portion in a third direction roughly parallel to the first direction (see mark-up Fig. 3 below).  Regarding claim 7, the heat exchange tube comprises a first row of heat exchange tube (right side) and a second row of heat exchange tube (left side), and the first row and the second row are mutually staggered in an arrangement direction of the heat exchange tubes.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 6, 12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble.
Regarding claim 5, the heat exchange tube comprising a bulge on the surface opposite to the body and the bulge being continuously extended as recited in claim 6, would have involved a mere change in the shape of an object, which is generally recognized as being within the level of ordinary skill in the art since the prior art device will still function properly with the modification.  Regarding claim 12, the tube having a strip shape and twisted into a spiral shape or a wave shape as recited in claim 15 would also have involved a mere change in the shape of an object and the prior art device will still function properly with the modification.  Regarding claim 19, the method of using a long and thin strapping piece as recited would have been a manufacturing choice since the end product is still equivalent to the device of Trimble.  Regarding claim 20, the end of the heat exchange tube supports an inner wall of the manifold (see Fig. 7).

    PNG
    media_image1.png
    445
    837
    media_image1.png
    Greyscale

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,914,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of those of ‘524.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Press and Clausen are pertinent to the Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763